NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10221

                Plaintiff-Appellee,             D.C. No. 4:14-cr-00507-FRZ

 v.
                                                MEMORANDUM*
FRANCISCO GARCIA-GASTELUM,
a.k.a. Francisco Garcia,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE and N.R. SMITH, Circuit Judges.

      Francisco Garcia-Gastelum appeals from the district court’s judgment

revoking his supervised release and challenges the six-month sentence imposed

upon revocation. We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

      Garcia-Gastelum argues he should have received a downward variance due


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to his previous mental incapacity. Because Garcia-Gastelum has fully served his

custodial sentence and is not subject to an additional term of supervised release, we

dismiss the appeal as moot. See United States v. Palomba, 182 F.3d 1121, 1123

(9th Cir. 1999); see also United States v. King, 891 F.3d 868, 869–70 (9th Cir.

2018).

      DISMISSED.




                                         2                                    17-10221